Exhibit 10.34

 



NON-DISCLOSURE/NON-COMPETE AGREEMENT

 



THIS NON-DISCLOSURE/NON-COMPETE AGREEMENT (this “Agreement”) is made this 28th
day of February, 2014 by and between TROY HOLDINGS INTERNATIONAL, INC., an
Ontario Canada corporation (the “Seller”), EPAZZ, INC., an Illinois corporation
(the “Purchaser”), TELECORP PRODUCTS, INC., a Michigan corporation (the
“Company”), Troy Inc. (“Shareholder”), ANA MISRA, an individual (“Misra”) and
SCOTT MacCANNELL, an individual (“MacCannell”) (Misra and MacCannell are also
hereinafter referred to as “Key Personnel”).

 

RECITALS:

 

A. The Purchaser is purchasing the stock of the Company, pursuant to that
certain Stock Purchase Agreement dated February 21, 2014 (the “SPA”).

 

B. The Seller and Shareholder each acknowledges that the Seller and the
Shareholder have received and/or will receive substantial and adequate monetary
consideration and benefits in return for entry into the SPA and this Agreement
and that the Seller and the Shareholder have freely chosen to enter into the
terms of this Agreement.

 

C. The Key Personnel each acknowledge that each is an officer of Seller and has
received and/or will receive substantial and adequate monetary consideration and
benefits in return for entry into this Agreement and that each has freely chosen
to enter into the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the Recitals and covenants and agreements,
hereinafter contained, the parties agree as follows:

 

1. Incorporation by Reference. The Recitals are incorporated and made a part of
this Agreement by reference thereto.

 

2. Non-Disclosure.

As a material part of the consideration given and received by the parties in
connection with the SPA:

 

a.Seller, Key Personnel and Shareholder, jointly and severally, acknowledge and
agree that in the course of ownership and/or employment with the Company that
Seller, Key Personnel and Shareholder have acquired and/or the Company has and
will continue to provide Seller, Key Personnel and Shareholder with, or access
to information regarding the business, procedures, activities and services of
the Company, including but not limited to, memorandum, files, forms, techniques,
methods and procedures, programs, customer accounts and customer lists, supplier
lists, costs and prices of the Company, and customer needs, requirements and
business affairs (hereinafter referred to collectively as the “Proprietary
Property”) as is necessary or desirable to assist him in his activities on
behalf of the Company.



1

 

 



b.Seller, Key Personnel and Shareholder hereby acknowledge that the Proprietary
Property is the sole and exclusive property of the Company that the Proprietary
Property is a valuable, special and unique asset of the business of the Company,
developed at considerable expense to the Company, and is not available to the
public at large or other persons engaging in businesses which are the same as or
similar to the business of the Company.

  

c.Seller, Key Personnel and Shareholder covenant and agree that each shall not
for a period of one (1) year, communicate or divulge to, or use for the benefit
of itself or any other person, firm, association or corporation, any information
in any way relating to the Proprietary Property, in competition with the
business of the Company.

 

3. Covenant Not To Compete.

As a material part of the consideration given and received by the parties:

 

a.Seller, Key Personnel and Shareholder, jointly and severally, expressly
covenant and agree that for a period of one (1) year, Seller will not engage in
any business or perform any service, directly or indirectly, in competition with
the business of the Company, or have any interest, whether as proprietor,
partner, employee, stockholder, principal, agent, consultant, director, officer,
or in any other capacity or manner whatsoever, in any enterprise that shall
engage in the business of the Company, except through publicly-traded shares of
a corporation or mutual fund listed on a major stock exchange.

b.In furtherance of the foregoing and not in limitation thereof, Key Personnel
and Shareholder agree that for a period of one (1) year, Key Personnel and
Shareholder shall not (aa) directly or indirectly, solicit or service in any
way, on behalf of itself or on behalf of or in conjunction with others, any
customers, or prospective customers who have been solicited or serviced by the
Company; (bb) directly or indirectly take any action which may induce any
customer or divert any business from the Company; or (cc) directly or
indirectly, for himself or any enterprise engaged in competition with the
Company, solicit for employment or employ any employee who is then employed by
the Company or who has been employed by the Company within one (1) year prior to
the termination of his employment.

 

2

 

 



c.The covenants on the part of Key Personnel and Shareholder contained in this
Agreement shall be construed as an agreement independent of any other provision
in this Agreement or the SPA. The existence of any claim or cause of action of
Seller and/or Shareholder against the Company or Purchaser, whether predicated
on this Agreement, the SPA or otherwise shall not constitute a defense to the
enforcement of this Agreement.

 

d. 

(i)Seller, Key Personnel and Shareholder understand that the provisions of this
Agreement contain restrictive covenants and prohibit the disclosure of the
Proprietary Property of the Company, agree to the reasonability of said
provisions, and do herewith expressly agree and acknowledge that their breach of
this Agreement will not be adequately compensated by money damages. Seller, Key
Personnel and Shareholder acknowledge that the restrictions contained in this
Agreement are a reasonable and necessary protection of the legitimate interests
of the Company and that any violation of these restrictions would cause
substantial irreparable injury to the Company. Seller, Key Personnel and
Shareholder acknowledge that Purchaser would not have entered into this
Agreement without receiving the consideration offered by Seller and Shareholder
in binding itself to these restrictions.



(ii)Seller, Key Personnel and Shareholder expressly agree that in the event of
any suit which may be brought by the Company for any violation of the provisions
of this Agreement, any such breach or threatened breach of this Agreement shall
entitle the Company to any and/or of the following remedies:



(aa)an order in any such suit enjoining Seller, Key Personnel and Shareholder
from violating said provisions. An order to that effect may be entered at any
stage of such litigation, without the requirement to post bond, and any
application for such injunction shall be without prejudice to any other right of
action which may accrue to the parties by reason of the breach or threatened
breach of this Agreement; and

(bb)an order in any such suit providing for monetary damages.

(iii)The remedies contained in this Agreement are cumulative and not exclusive.
Nothing contained in this Agreement shall constitute a waiver by the parties,
nor shall the parties be precluded from availing themselves of any of the rights
and remedies available to them in law or in equity.

(iv)If any portion or portions of the covenants contained herein shall be, for
any reason, held invalid or unenforceable or deemed to be too excessive and,
therefore unenforceable, such portion or portions of the covenant shall be
reinterpreted by the court who shall have made such determination to requalify
the limitations provided therein so as to make the covenant enforceable, so long
as to make the covenant enforceable, so long as the modifications to be made
therein will not substantially defeat the original purposes of the parties
hereto and the parties hereto agree to be bound by such reinterpretation.

 



3

 

 

4. Notices.

All notices, consents, waivers, requests and other communications under this
Agreement must be in writing to:

 

(i) SELLER/ Troy Holdings International, Inc.   SHAREHOLDER/ Attn:  Scott
MacCannell, President   KEY PERSONNEL: Ana Misra, Vice President


204-11 Cidermill Avenue

Vaughan, Ontario, L4K 4B6, Canada

E-mail: smaccannell@troyinc.ca amisra@troyinc.ca



 

(ii) WITH A COPY TO:

Mark G. Baker, LL.M.

Baker & Company, Barristers and Solicitors,

3300-130 Adelaide St. West

Toronto, ON Canada, M5H3P5

Fax Number: (416) 366-3992

Email: mbaker@bakerlawyers.com

 

(iii)

 

COMPANY/ PURCHASER:

 

Epazz, Inc.

Attn: Shaun Passley

309 W. Washington Street, Suite 1225

Chicago, Illinois 60606

Fax Number: (312) 873-4283

E-mail: shaun@epazz.net

 

(iv)

 

WITH A COPY TO:

 

Daniel M. Loewenstein

Evans, Loewenstein, Shimanovsky


& Moscardini, Ltd.

130 South Jefferson Street, Suite 350

Chicago, Illinois 60661

Fax Number: (312) 466-0819

E-mail: dloewenstein@elsm.com





4

 

or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section.
Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given:

 

a.in the case of a notice sent by regular or registered or certified mail, three
business days after it is duly deposited in the mails;

b.in the case of a notice delivered by hand, when personally delivered;

c.in the case of a notice sent by facsimile, upon transmission subject to
telephone confirmation of receipt; and

d.in the case of a notice sent by overnight mail or overnight courier service,
the next business day after such notice is mailed or delivered to such courier,
in each case given or addressed as aforesaid.

 

5. Benefit and Burden.

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their successors and permitted assigns.

 

6. Amendments and Waiver.

No amendment, modification, restatement or supplement of this Agreement shall be
valid unless the same is in writing and signed by the parties hereto. No waiver
of any provision of this Agreement shall be valid unless in writing and signed
by the party against whom that waiver is sought to be enforced.

 

7. Counterparts.

This Agreement may be executed in counterparts and by the different parties in
separate counterparts, each of which when so executed shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.

 

8. Captions and Headings.

The captions and headings contained in this Agreement are inserted and included
solely for convenience and shall not be considered or given any effect in
construing the provisions hereof if any question of intent should arise.

 

9. Construction.

The parties acknowledge that each of them has had the benefit of legal counsel
of its own choice and has been afforded an opportunity to review this Agreement
with its legal counsel and that this Agreement shall be construed as if jointly
drafted by the parties hereto.

 

10. Severability.

Should any clause, sentence, paragraph, subsection, Section or Article of this
Agreement be judicially declared to be invalid, unenforceable or void, such
decision will not have the effect of invalidating or voiding the remainder of
this Agreement, and the parties agree that the part or parts of this Agreement
so held to be invalid, unenforceable or void will be deemed to have been
stricken by the parties, and the remainder will have the same force and
effectiveness as if such stricken part or parts had never been included herein.

 

5

 



11. Effect of Facsimile and Photocopied Signatures.

This Agreement may be executed in several counterparts, each of which is an
original. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts. A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original. A photocopy of this Agreement shall be effective as an original for
all purposes.

 

12. Governing Law.

This agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of Illinois,
without giving effect to the conflict of law principles thereof.

 

13. Jurisdiction/Venue.

Each of the parties hereby:

 

a.irrevocably submits to the personal jurisdiction of any Illinois court, over
any claim arising out of or relating to this Agreement and irrevocably agrees
that any and all such claims may be heard and determined in such Illinois court,
in and for Cook County, and

  

b.irrevocably waives, to the fullest extent permitted by applicable law, any
objection it may now or hereafter have to the venue in any proceeding being
brought in a court in the Circuit Court of Cook County, Illinois.

 

14. Prevailing Party Costs.

If any party commences an action against another party to enforce any of the
terms, covenants, conditions or provisions of this Agreement, or because of a
breach by a party of its obligations under this Agreement, the prevailing party
in any such action shall be entitled to recover its losses, including reasonable
attorneys’ fees, costs and interest incurred in connection with the enforcement
of this agreement.

 

 

 

 

[Remainder of page left intentionally blank. Signature page follows.]

6

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 



 “S E L LE R”  “COMPANY”     TROY HOLDINGS INTERNATIONAL, INC. TELECORP
PRODUCTS, INC.     By:_____________________________
By:_____________________________ Its:_____________________________
Its:_____________________________

 

 



“PU RCHASE R”

 

EPAZZ, INC.

 

By: /s/ Shaun Passley

Shaun Passley

Its: Chief Executive Officer

 

 

SHAREHOLDER:

 

TROY INC.

 

By: ________________________

 

Its:_________________________

 

 

KEY PERSONNEL:

 

 

_________________________

SCOTT MacCANNELL

 

 

_________________________

ANAMISRA

